NUMBER 13-15-00246-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


STRIPES LLC,                                                             Appellant,

                                           v.

HAZEM MRAYYAN,                                                             Appellee.


               On appeal from the County Court at Law No. 1
                        of Nueces County, Texas.


                          MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                 Memorandum Opinion by Per Curiam

      Appellant Stripes LLC and Appellee Hazem Mrayyan have filed a joint motion to

dismiss this appeal on grounds that the matter is proceeding to arbitration and appellant

has obtained all relief sought on appeal, thereby rendering this appeal moot. The Court,

having considered the documents on file and the parties’ joint motion to dismiss the
appeal, is of the opinion that the motion should be granted. See TEX. R. APP. P. 42.1(a).

The parties’ joint motion to dismiss is granted and the appeal is hereby DISMISSED.

Costs will be taxed against appellant. See id. R. 42.1(d) ("Absent agreement of the

parties, the court will tax costs against the appellant."). Having dismissed the appeal at

the parties’ request, no motion for rehearing will be entertained, and our mandate will

issue forthwith.

                                                PER CURIAM


Delivered and filed the
12th day of November, 2015.




                                            2